Citation Nr: 1340138	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  12-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in April 2010.  A statement of the case was issued in January 2012.  A substantive appeal of the issue of entitlement to service connection for tinnitus was received in February 2012.  A substantive appeal of the issue of entitlement to service connection for bilateral hearing loss was timely received in March 2012.  Accordingly, the hearing loss issue is also properly in appellate status. 

A review of the Virtual VA paperless claims processing system (Virtual VA) reveals that it contains VA treatment records not found within the physical claims folder.  Although certain additional evidence was received subsequent to the statement of the case, the evidence is not pertinent to the hearing loss issue.  Accordingly, the Board may proceed with appellate review of that issue. 

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have current bilateral hearing loss disability for VA compensation purposes. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in February 2010, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection.  Moreover, in the letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the instant case, the February 2010 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with respect to the claim for entitlement to service connection for bilateral hearing loss. The Veteran's service treatment records (STRs) are associated with the claims file.  All available pertinent records, in-service and VA, have been obtained.  The Veteran was afforded a VA audiological examination in October 2010.  38 C.F.R. § 3.159(c)(4).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the claim for entitlement to service connection for bilateral hearing loss, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein. 

Analysis

The Veteran seeks service connection for bilateral hearing loss.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury or disease that was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The VA provided the Veteran an audiological examination in October 2010.  

The examination revealed audiometry results as follows:

Hertz
500
1000
2000
3000
4000
Right
15
15
15
20
20
Left
10
15
15
20
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.

VA audiometry puretone thresholds and speech recognition scores reveal that the Veteran does not have bilateral hearing loss as defined by 38 C.F.R. § 3.385.  There is no medical evidence to the contrary.  In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board finds that the Veteran does not have a current hearing loss disability for which service connection can be granted.


ORDER

Entitlement to service connection for bilateral hearing loss is not warranted.  To this extent, the appeal is denied.


REMAND

The Veteran also claims entitlement to service connection for tinnitus in January 2010.  

A review of VA's Virtual VA shows that it contains VA treatment records dated from February 2012 to June 2012 that were received in September 2012, after the RO issued the statement of the case in January 2012, but before the appeal was certified to the Board in June 2013.  When the AOJ receives additional evidence after the statement of the case has been issued but before the appeal is certified and transferred to the Board,  it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  The treatment records are arguably pertinent to the Veteran's claim of entitlement to service connection for tinnitus.  The RO did not issue a supplemental statement of the case addressing this evidence.  As such, remand is required.  

Accordingly, the case is REMANDED for the following actions:

After any additional development which the RO may deem necessary, the RO should then review the expanded record (to include all evidence received subsequent to the statement of the case) and readjudicate the issue of entitlement to service connection for tinnitus.  The RO should then issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


